Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The office acknowledges Applicants’ filing of the claims dated 2/1/2022. It is noted that this is a Track 1 application. The examiner discussed with attorney of record, Sandip Patel in regards to clarification of the limitations in claim 1. Claims 1-30 are pending and are examined based on the merits herein. 
Application Priority
This application filed 02/01/2022 is a continuation of 17498152, filed 10/11/2021, 17498152 is a continuation of 15930540 filed 5/13/2020 is a continuation of  16/128579, filed 9/12/2018, now US 10688089, is a continuation of 15384369, filed 12/20/2016, U.S. 10098873, 15384369 is a continuation of 11657860, filed 01/25/2007, and 11657860 is a continuation in part of 11408299, filed 04/21/2006, U.S. 10022339.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 2/1/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the Examiner. It is noted that the references cited in the IDS have been previously submitted in the parent applications. 




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-17, 20-30  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Santos et al. (Applicants’ cited IDS: US 20030118654) in view of Fukuta et al. (US 6187340) and Iwata (EP 1559433, published 8/3/2005) and further in view of The United States Pharmacopeia (USP 23, NF 18, 1995) and Clarot (US 20060188450, effective filing date 2/24/2005).
Claim 1 recites a limitation: “(f) solvent comprising water, propylene glycol, ethanol, or combinations thereof; wherein the stable liquid composition comprises from about 40% to about 95%, by weight of the stable liquid composition, of total solvent”. Applicants’ attorney clarified that the composition comprises from about 40-95% total solvents by weight of the stable liquid composition (See [0033] of the published application and lines 3-7 in page 8 of the specification). Accordingly the claims have been examined based on the description provided in the specification. 
Santos et al teach a substantially taste masked liquid pharmaceutical composition (e.g. syrups) containing an active agent dissolved or dispersed in an aqueous excipient base (see abstract). In preferred embodiments of Santos’s disclosure, the oral pharmaceutical liquid composition comprises about 0.1 to about 10 weight percent of at least one bitter-tasting drug such as analgesics, decongestants, antitussives, expectorants etc., and 0.1 - 0.5% of a flavoring agent  and the liquid composition is adjusted to a pH between 2.5 to 8 [0011, 0014]. Santos et al disclose that particular unpleasant tasting drugs include acetaminophen, phenylephrine hydrochloride, dextromethorphan hydrobromide and combinations thereof [0015]. The antitussives include guafenesin (claim 22-23) in an amount of 1-5%.The taste masked liquid composition of the present invention may contain additional additives including sweetening agents such as saccharin, sucralose, flavors such as synthetic flavor oils or natural oils can be added (0.05-5 wt %), colorants, antioxidants, chelating agents, surfactants, pH modifiers, etc., and mixtures thereof ([0024], [0027] [0028]). Representative sweetening agents include water-soluble sweetening agents such as, sucralose, sodium saccharin (see [0027], line 3, [0069]). Exemplified formulations comprise acetaminophen at about 5%, sucralose at about 0.2%, disodium edetate at about 0.2 %, saccharin sodium at about 0.13%, sodium benzoate at 0.2%, citric acid flavoring (0.1 g/100 ml), etc. (Table 1). Santos teaches formulations comprising with and without PEG. For example in Tables 1, 5 and 9 there are formulations with PEG = 0. Further taught is that water soluble sweetening agents such as sorbitol can be added in an amount of 20-95% (see [0026]), a co-solvent such as ethanol, glycerin, propylene glycol [0030] and purified water in formulations (see examples). Santos teach using of citric acid in the liquid pharmaceutical composition for pH and sodium benzoate (see claims 35-38). 
Though Santos teach in general teaches addition of flavoring agents, do not teach specifically the presence or absence of aldehydic aesthetic agents, and that the composition comprises less than about 0.1% total aldehydes. 
Fukuta et al teach stabilized pharmaceutical preparations. Fukuta et al define drug as a drug that is decomposed when exposed to light or an aldehyde (col. 6, lines 44-48). Examples of such drugs include acetaminophen and phenylephrine hydrochloride (see col. 7, lines 15-17 and col. 8, lines 30-31). Fukuta discloses that formaldehyde is an impurity of PEG 400 and decomposes the drug O6-benzylguanine in aqueous solution (col. 1, lines13-15). Fukuta also discloses that drugs can be decomposed by aldehydes produced from PEG by the action of free radicals (col. 1, lines 59-63). 
Iwata teaches compounds having a low molecular weight can be impaired by the effects of aldehydes, and compounds having a primary or secondary amine group can react easily with formaldehyde or an aldehyde (para [0003], [0005]). Iwata includes phenylephrine as a low molecular weight, compound that is impaired by aldehydes (para [0016]).
It would have been obvious to one of ordinary skill in the art at the time of the invention from the teachings of Fukuta et al and Iwata to exclude aldehyde from the said formulations comprising phenylephrine with a reasonable expectation of preparing a stable formulation for treating patients in need of such treatment. It further would have been obvious to one of ordinary skill in the art having the given knowledge to have looked for flavoring agents that are non-aldehydic in order to prepare stable formulations with an acceptable taste. In other words, the combination of Fukuta et al and Iwata would have provided adequate teaching and disclosure to one of ordinary skill in the art to make and use the composition as claimed. 
Santos do not teach the composition is contained in a bottle that comprises. polyethylene terephthalate (PET), glycol-modified polyethylene terephthalate (PETG), oriented polypropylene (OPP), polyvinylchloride (PVC), polyvinylidene chloride (PVDC), nylon, polyethylene terephthalate polyester (PETP), or combinations thereof.
  US Pharmacopeia teaches that polyethylene terephthalate (PET) bottles are suitable for packaging liquid oral dosage forms (See p 1784, col. 2, para 10). 
Clarot teaches a system and a method for suppressing coughs and congestion comprising a decongestant such as phenylephrine (abstract, [0014], examples 2, 3) and the spray composition (liquid) can be packaged in clear polyethylene terephthalate bottles [0039]. Clarot teaches phenylephrine from about 0.7-1.3 weight percent [0014]. Clarot further teaches adding suitable preservatives including disodium EDTA in the composition [0020]. Clarot teaches that the composition comprising dextromethorphan HBr (0.7-1.3%) and a decongestant includes alcohol (See claims 1-5, [0013]). 
A person of ordinary skill in the art at the time of the invention would have found it obvious to place or hold the pharmaceutical composition comprising phenylephrine and acetaminophen as claimed in a PET bottle, include clear bottles from the teachings of US Pharmacopeia and Clarot. US Pharmacopeia teaches the liquid oral dosage compositions are suitably packed in PET bottles. Clarot teaches that liquid spray compositions comprising decongestants can be packaged in clear PET bottles. It would have been obvious to a person of ordinary skill in the art at the time of the invention to have placed the composition comprising phenylephrine as in claim 1 in clear bottles allowing the compositions to be visible through packaging. A person of ordinary skill in the art at the time of the invention would have been motivated to store and package the pharmaceutical composition in clear PET bottles for medical use. 
As to claims 1-17, 27-30 it would have been obvious to one of ordinary skill in the art to have formulated a stable liquid composition comprising phenylephrine (0.1-10%), additional active, dextromethorphan (0.1-10%) and acetaminophen (0.1-10%), guaifenesin (1-5%), a flavoring agent (0.1%), sugar alcohol, e.g. sorbitol, sweetener (e.g. sucralose or saccharin, 0.2 % or 0.13%), and solvent, e.g. 20%, ethanol, water, chelating agent at a pH of 2.5-8 (which overlaps with the claimed pH) from Santos. The liquid composition of Santos includes solution. 
A person of ordinary skill in the art at the time of the invention would have been motivated to formulate a composition comprising phenylephrine, acetaminophen, expectorants, flavoring agents, solvents, chelating agent, reducing agent in an amount as claimed and said composition in a pH range of 2-5 is in expectation of success and in providing a taste masked pharmaceutical composition from the combined prior art teachings. As to the limitation of stable composition, it is noted that the formulation comprising the same components in the same ranges/amounts would have the same stability. Regarding the limitations ‘flavor agents that are non-aldehydic’, it is stated that Santos teaches addition of flavoring agents in general and it is within the skill of an artisan to choose non-aldehydic aesthetic agent (from Fukuta and Iwata). One of ordinary skill in the art would have found it obvious to add less than 0.05%, e.g. less than 0.01% of the total aldehydes by weight of the stable composition comprising phenylephrine because prior art Fukuta and Iwata teaches how aldehydes interfere with phenylephrine. As to the amount of solvent, 40-95%, Santos teaches the total amount (weight) of the formulation is adjusted to 100% with purified water. Santos composition comprises solvents such as water, sorbitol and other agents that can sum up to an amount from 40-60% (see Table 1). As to the amount of sweetener, sorbitol or saccharin is taught and in the amount of 7% (10 ml of 70% solution) or 0.2% (Table 1). Further, the amounts of the agents in a composition can be adjusted through routine practice, in the absence of criticality of the claimed amount of total solvent. See MPEP 2144.05, where it is stated “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One of ordinary skill in the art would have found it obvious and motivated to store the stable liquid phenylephrine composition formulated based on the prior art teachings in a clear PET bottle. Thus claims 1-17 would have been obvious over Santos, Fukuta, Iwata and Clarot. As to claims 20-21, Santos teach about 20% of ethanol/water can be added then rest of the liquid composition can comprising up to 80% of the stable liquid composition. Claims 22-26 are addressed by Santos teaching of propylene glycol as a solvent in the composition. As per Santos, the liquid pharmaceutical composition can include citric acid, sodium EDTA and sodium benzoate.  

Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Santos et al. (Applicants’ cited IDS: US 20030118654) in view of Fukuta et al. (US 6187340) and Iwata (EP 1559433, published 8/3/2005) and further in view of The United States Pharmacopeia (USP 23, NF 18, 1995) and Clarot (US 20060188450, effective filing date 2/24/2005) and further in view of Kupper et al. (WO 97/02273). 
Santos, Fukuta, Iwata, US Pharmacopeia, Clarot as above. 
The above references do not teach one of the non-aldehydic aesthetic agent as claimed.
Kupper teaches compositions for oral administration comprising analgesics, decongestants, expectorants, antitussives,, e.g. acetaminophen, dextromethorphan HBr, guaifenesin etc. and flavoring agents, e.g. ethylbutyrate, ethyl maltol etc. (see claims 5 and 8). 
From Kupper a person of ordinary skill in the art would have found it obvious to add a flavoring agent, e.g. ethylbutyrate in the composition formulated from the above prior art teachings. A person of ordinary skill in the art would have been motivated to add ethylbutyrate (claimed in the instant application as non-aldehyde aesthetic agent) in the composition to provide flavor to the medication comprising active pharmaceuticals to either mask unpleasant taste or to make the product more palatable and increase the patient compliance. Thus claims 18-19 would have been obvious over the combined prior art teachings. 
	Note: Srinivasan et al. al., US 20050266032 teach liquid composition comprising decongestants (e.g. phenylephrine HCl), antitussives, expectorants, analgesics, and antihistamines and solvents.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation, “(f) solvent comprising water, propylene glycol, ethanol, or combinations thereof; wherein the stable liquid composition comprises from about 40% to about 95%, by weight of the stable liquid composition, of total solvent”.
The specification in page 8 in lines 3-6 states that that the composition comprises from about 40-95% total solvents, all  by weight of the composition. It is noted that ‘total solvents’ after 95% is missing in the claim. It is suggested that the claim be amended to clearly indicate what is described in the specification. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18, 20-23, 27-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,688,089 (‘089). 



The instant claims are directed to:

    PNG
    media_image1.png
    618
    636
    media_image1.png
    Greyscale

The dependent claims are limited to specific agents, pH, specific amounts of the components. 




The reference claims of ‘089 are directed to:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The dependent claims are limited to specific additional actives, e.g. dextromethorphan hydrobromide, non-aldehydic aesthetic agents, amount of the agents. The liquid composition further comprises glycerin, sorbitol.  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the reference claims are to a stable liquid composition, which is a solution of pH 2-6.5, comprising the same active phenylephrine HCl, one or more additional actives, dextromethorphan, acetaminophen, a flavoring agent comprising non-aldehydic aesthetic agents, sweetener, sugar alcohols, solvents in the same amounts/ranges and the composition is in a clear bottle comprising the same agents. As to the amount of the sweeteners in the claims the reference patent claim 10 teaches 0.0001% to about 30% of total artificial sweetener. As to chelating agents, e.g. EDTA is taught by the reference claim 1. The reference claims teach the pH of the composition is 2-6.5. The amount of the additional actives be 0.0001-10% of total weight and non-aldehydic agent is 0.0001-5% as per the reference claims and the reference claims 4-6 teach the same non-aldehydic aesthetic agents. The bottles include clear and dark bottles. Thus claims 1-18, 20-23, 27-30 would have been obvious over the reference claims. 

Claims 1-9, 11-12, 14-25, 27-28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US 10,098,873 (‘873).
The instant claim 1 as above. 
‘873 reference patent claims are drawn to:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The dependent claims include additional agent, dextromethorphan, composition further comprises citric acid, sodium benzoate, salts, color, 0.025-5% of non-aldehydic aesthetic agent. 
Claims 1-9, 11-12, 14-25, 27-28, 30 would have been obvious over the reference claims because the reference claim teaches a clear stable solution composition comprising phenylephrine (0.1-0.25), acetaminophen (0.01-5%), flavoring agent (e.g. non-aldehydic -0.025-5%), a sweetener (0-30%) including sugar alcohol (e.g. sorbitol, mannitol), solvent from about 40-95% includes water, propylene glycol and alcohol and mixtures; pH about 3.5-5.0, substantially free of aldehydes addresses the limitation of wherein the stable liquid composition comprises less than about 0.05% of total aldehydes and the clear bottle comprises polyethylene terephthalate. The additional active of the reference patent includes dextromethorphan. As to claim 29, the reference patent teaches dextromethorphan as an additional active agent but it is within the skill of an artisan to use the salt of the agent as salt selection is a strategy that is commonly employed to improve properties of pharmaceutical compounds.

Claims 1-18, 22-24, 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. 11,141,415 (‘415). 
The instant claim 1 as above. 
‘415 claims are directed to:

    PNG
    media_image4.png
    421
    393
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the reference claims are to a stable liquid composition, which is a solution of pH 2-6.5, comprising the same active phenylephrine HCl, one or more additional actives, dextromethorphan, acetaminophen, a flavoring agent comprising non-aldehydic aesthetic agents, sweetener, sugar alcohols, solvents in the same amounts/ranges and the composition is in a clear bottle comprising the same agents. As to the amount of the sweeteners in the claims the reference patent claim 6 teaches 0.0001% to about 5% of total artificial sweetener. As to chelating agents, e.g. EDTA is taught by the reference claim. The reference claims teach the pH of the composition is 2-6.5. The amount of the additional actives be 0.0001-10% of total weight and non-aldehydic agent is 0.0001-5% as per the reference claims and the reference claims teach non-aldehydic aesthetic agents. As to claim 29, the reference patent teaches dextromethorphan as an additional active agent but it is within the skill of an artisan to use the salt of the agent as salt selection is a strategy that is commonly employed to improve properties of pharmaceutical compounds.
Thus claims 1-18, 20-23, 27-30 would have been obvious over the reference claims. 

Claims 1-18, 20-24, 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US 10,022,339 (‘339) in view of The United States Pharmacopeia (USP 23, NF 18, 1995) and Clarot (US 20060188450, effective filing date 2/24/2005).
The instant claim 1 as above. 
The reference claims of ‘339 are drawn to:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The reference claims do not teach the composition in the clear bottle/material (e.g. PET).
US Pharmacopeia teaches that polyethylene terephthalate (PET) bottles are suitable for packaging liquid oral dosage forms (See p 1784, col. 2, para 10). 
Clarot teaches a system and a method for suppressing coughs and congestion comprising a decongestant such as phenylephrine (abstract, [0014], examples 2, 3) and the spray composition (liquid) can be packaged in clear polyethylene terephthalate bottles [0039]. Clarot teaches phenylephrine from about 0.7-1.3 weight percent [0014]. Clarot further teaches adding suitable preservatives including disodium EDTA in the composition [0020]. Clarot teaches that the composition comprising dextromethorphan HBr (0.7-1.3 %) and a decongestant includes alcohol (See claims 1-5, [0013]). The alcohol may be used to facilitate a calming effect for night-time dosage [0021].
A person of ordinary skill in the art at the time of the invention would have found it obvious to place or hold the pharmaceutical composition comprising phenylephrine and acetaminophen as claimed in a clear PET bottle from the teachings of US Pharmacopeia and Clarot. US Pharmacopeia teaches the liquid oral dosage compositions are suitably packed in PET bottles. Clarot teaches that liquid spray compositions comprising decongestants can be packaged in clear PET bottles. It would have been obvious to a person of ordinary skill in the art at the time of the invention to have placed the composition comprising phenylephrine as in claim 1 in clear bottles allowing the compositions to be visible through packaging. A person of ordinary skill in the art at the time of the invention would have been motivated to store and package the pharmaceutical composition in clear PET bottles for medical use. 
The instant claimed stable liquid composition would have been obvious over the combined teachings of the reference claims, US Pharmacopeia and Clarot because the reference claims teach a stable solution composition comprising phenylephrine (e.g. 0.0001-1%), additional agent, e.g. dextromethorphan, guaifenesin, a flavoring agent, e.g. non-aldehydic aesthetic agent (0.025-5%), sweeteners (0-30%), solvents (40-95%), water, ethanol, propylene glycol, pH about 2-5.0, substantially free of aldehydes addresses the limitation of wherein the stable liquid composition comprises less than about 0.05% of total aldehydes and the clear bottle (e.g. PET) from Clarot. As to the amount of the additional agent in the composition it is routine and within the skill of an artisan to add/adjust the amount(s) as needed. As to claims 9-10, chelating agent EDTA is taught by the reference claims. The reference claims teaches the pH of the composition is 2 to 5.0. As to the additional actives, dextromethorphan is taught and it would have obvious to add its pharmaceutical salt in the composition. As to the amount of the additional active, it is within the skill of an artisan to adjust the amount of actives/other components in the composition and is routine. The material of the clear bottle is taught by the reference Clarot. The liquid composition includes solution(s). Thus, the instant claims 1-18, 20-24, 26-30 would have been obvious over the reference claims. 

Claims 1-18, 20-22, 27-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US 10,772,848 (‘848) in view of The United States Pharmacopeia (USP 23, NF 18, 1995) and Clarot (US 20060188450, effective filing date 2/24/2005).
The instant claim 1 and the dependent claims as above. 

The reference claims are drawn to:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The reference claims do not teach the composition in the clear bottle/material (e.g. PET) or the chelating agent in the composition.
US Pharmacopeia and Clarot teachings as above. 
A person of ordinary skill in the art at the time of the invention would have found it obvious to place or hold the pharmaceutical composition comprising phenylephrine and acetaminophen as claimed in a clear PET bottle from the teachings of US Pharmacopeia and Clarot. US Pharmacopeia teaches the liquid oral dosage compositions are suitably packed in PET bottles. Clarot teaches that liquid spray compositions comprising decongestants can be packaged in clear PET bottles. It would have been obvious to a person of ordinary skill in the art at the time of the invention to have placed the composition comprising phenylephrine as in claim 1 in clear bottles allowing the compositions to be visible through packaging. A person of ordinary skill in the art at the time of the invention would have been motivated to store and package the pharmaceutical composition in clear PET bottles for medical use. A person of ordinary skill in the art would have found it obvious to add a chelating agent, e.g. EDTA in the composition as a preservative. 
The liquid composition of the instant claims would have been obvious over the combined teachings of the reference claims, US Pharmacopeia and Clarot because the reference claims teach liquid composition comprising phenylephrine (0.01-15 mg), its HCl salt, additional agent (2.5 -750 mg), e.g. dextromethorphan, a flavoring agent, e.g. non-aldehydic aesthetic agent (0.025-5%), sugar alcohols, sweeteners, solvents water, ethanol, propylene glycol and mixtures thereof, pH about 2-5.0, substantially free of aldehydes addresses the limitation of wherein the stable liquid composition comprises less than about 0.05% of total aldehydes and the clear bottle (e.g. PET) from Clarot. As to the amount of the solvents, additional agent in the composition it is routine and within the skill of an artisan to add/adjust the amount(s) as needed. As to the limitation of stable composition, the composition with the same components and in the same amounts, with same pH will necessarily have the same properties including stability. Chelating agent EDTA is taught by Clarot. The reference claims teaches the pH of the composition is 2 to 5.0. As to the additional actives, acetaminophen, dextromethorphan is taught and it would have obvious to add its pharmaceutical salt in the composition. As to the amount of the additional active, the reference teaches 2-5-750 mg. As to non-aldehydic aesthetic agent, 0.025-5% is taught. It is within the skill of an artisan to adjust the amount of actives/other components in the composition and is routine. The clear bottle is taught by the reference Clarot. The liquid composition includes solution types. Thus, the instant claims 1-18, 20-22, 27-30 would have been obvious over the reference claims. 

Claims 1-12, 14-18, 20-24, 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-38, 40-43 of U.S. 11,077,074 in view of The United States Pharmacopeia (USP 23, NF 18, 1995) and Clarot (US 20060188450, effective filing date 2/24/2005).
The instant claim 1 as above. 
‘’074 reference claims are directed to:

    PNG
    media_image8.png
    165
    395
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

The dependent claims are limited to additional actives, dextromethorphan hydrobromide, acetaminophen, 0.0001-5% total non-aldehydic aesthetic agents, about 40-95% of total solvent by weight, artificial sweetener (0.0001-5%), sugar alcohol (0-30%), chelating agent, EDTA. 
The reference claims do not teach the composition in the clear bottle/material (e.g. PET).
US Pharmacopeia and Clarot teachings as above. 
A person of ordinary skill in the art at the time of the invention would have found it obvious to place or hold the pharmaceutical composition comprising phenylephrine and acetaminophen as claimed in a clear PET bottle from the teachings of US Pharmacopeia and Clarot. US Pharmacopeia teaches the liquid oral dosage compositions are suitably packed in PET bottles. Clarot teaches that liquid spray compositions comprising decongestants can be packaged in clear PET bottles. It would have been obvious to a person of ordinary skill in the art at the time of the invention to have placed the composition comprising phenylephrine as in claim 1 in clear bottles allowing the compositions to be visible through packaging. A person of ordinary skill in the art at the time of the invention would have been motivated to store and package the pharmaceutical composition in clear PET bottles for medical use. 
The instant liquid composition would have been obvious over the combined teachings of the reference claims, US Pharmacoepia and Clarot because the reference claims teach liquid composition comprising phenylephrine (0.0001-0.5%), its HCl salt, additional agent, e.g. dextromethorphan hydrobromide, acetaminophen (0.0001-10%), a flavoring agent, e.g. non-aldehydic aesthetic agent (0.0001 to about 5%) e.g. a ketone, alcohol, ester, sweeteners (0-30%), solvent (50-90%) pH about 2-5.0, less than about 0.05% of total aldehydes, chelating agent EDTA and the clear bottle (e.g. PET) from Clarot. As to the limitation of stable composition, the composition with the same components and in the same amounts, with same pH will necessarily have the same properties including stability. The reference claim teaches 0.0001-0.5% phenylephrine and 0.0001-10% of the additional agent in the composition. It is within the skill of an artisan to add the required amounts in the composition to adjust the amount of an active per dose and is routine. The reference claims teaches the pH of the composition is 2 to 5.0. The reference claim teach 0.0001 to about 5% of non-aldehydic aesthetic agent. Claims 1-12, 14-18, 20-24, 26-30 would have been obvious over the reference claims and the prior art teachings. 

Claims 1-10, 12, 15-18, 20-22, 24, 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. 11,083,697 (‘697) in view of The United States Pharmacopeia (USP 23, NF 18, 1995) and Clarot (US 20060188450, effective filing date 2/24/2005).
The instant claim 1 as above. 
‘697 reference claims are drawn to:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

The dependent cliams are limited to salt of phenylephrine, amount of aldehdyes (less than 0.05%), non-aldehydic aesthetic agents (0.0001-5%, e.g. alcohol), sugar alcohol (10-25%), sweetners (saccharine, sucralose, neotame etc.), chelating agent (e.g. EDTA). 
The reference claims do not teach the composition in the clear bottle/material (e.g. PET) or the additional active agents in the composition.
US Pharmacopeia and Clarot teachings as above. 
A person of ordinary skill in the art at the time of the invention would have found it obvious to place or hold the pharmaceutical composition comprising phenylephrine as claimed in a clear PET bottle from the teachings of US Pharmacopeia and Clarot. US Pharmacopeia teaches the liquid oral dosage compositions are suitably packed in PET bottles. Clarot teaches that liquid spray compositions comprising decongestants can be packaged in clear PET bottles. It would have been obvious to a person of ordinary skill in the art at the time of the invention to have placed the composition comprising phenylephrine as in claim 1 in clear bottles allowing the compositions to be visible through packaging. A person of ordinary skill in the art at the time of the invention would have been motivated to store and package the pharmaceutical composition in clear PET bottles for medical use. A person of ordinary skill in the art would have found it obvious from Clarot to include an active agent, e.g. dextromethorphan hydrobromide in the composition for the suppression of cough. 
The liquid composition of the current claims would have been obvious over the combined teachings of the reference claims and Clarot because the reference claims teach liquid composition comprising phenylephrine (0.01-15 mg), its HCl salt, a flavoring agent, e.g. non-aldehydic aesthetic agent (0.0001 to about 5%) e.g. a ketone, alcohol, ester, sweeteners (0.0001-5%), sugar alcohol 10-25%, solvent, pH about 2-5.0, less than about 0.05% of total aldehydes, chelating agent EDTA and the clear bottle (e.g. PET), additional agent, e.g. dextromethorphan hydrobromide, from Clarot. As to the amount of solvents, the reference claims teaches the same solvents alcohol, ethanol, water and in addition sugar alcohols and other excipients. It is within the skill of an artisan to adjust the solvent amounts as in the instant claims and it is routine. As to the limitation of stable composition, the composition with the same components and in the same amounts, with same pH will necessarily have the same properties including stability. The reference claim teaches 0.01-15 mg phenylephrine. The amount of additional agent, e.g. dextromethorphan HBr (0.7-1.3 %) as per Clarot. It is within the skill of an artisan to add the required amounts in the composition to adjust the amount of an active per dose and is routine. The reference claims teaches the pH of the composition is 2 to 5.0. From Clarot one of ordinary skill in the art would have found it obvious to add dextromethorphan HBr in the composition comprising phenylephrine for cough suppression. The same non-aldehydic aesthetic agents are taught (0.0001 to about 5%) in the reference claims. The material of the clear bottle is taught by the reference Clarot. Thus, the instant claims 1-10, 12, 15-18, 20-22, 24, 26-30 would have been obvious over the reference claims. 






				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627